Citation Nr: 1606452	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-09 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran provided testimony before the undersigned at a December 2014 videoconference hearing.  A transcript of the hearing is of record.  The Board remanded this matter in April 2015 for additional development.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board finds that further development is required before the claim on appeal is decided.  

The Board's April 2015 remand required the RO or the Appeals Management Center (AMC) to obtain an addendum opinion with regard to the Veteran's claim for service connection for a bilateral hearing loss disability.  The Board found the November 2010 and August 2012 examiners' opinions to be inadequate, particularly because the examiners' negative nexus opinions were based upon findings of a lack of threshold shifts in auditory findings in service, coupled with normal findings at separation.  The Board clearly stated both opinions, "are inadequate, because neither addresses the theory of delayed or latent onset of hearing loss.  The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimants period of active military service in order for service connection to be granted."

The Board also found a March 2013 examiner's opinion inadequate due to a failure to explain the finding of preexisting hearing loss.  The Board required the examiner providing the addendum opinion to convert the findings at the time of the Veteran's 1963 entrance into active service to the conventional ISO-ANSI standards.  On remand, the examiner was to confirm such conversion and issue a new opinion with the appropriate rationale.

In July 2015, a VA examiner reviewed the Veteran's records and provided an opinion nearly identical to the prior opinions found inadequate by the Board.  The examiner did not discuss the conversion of the 1963 findings to the ISO-ANSI standards, or at the very least confirm that such conversion took place.  Moreover, the Board required the examiner to discuss whether the entrance examination showed hearing loss and if so whether there was a 50 percent or better probability that the preexisting hearing loss permanently increased during or as a result of his service.  If the examiner did not find that the entrance exam showed hearing loss, then the examiner was to determine whether there was any clear and unmistakable evidence of preexisting hearing loss.  Further analysis was to occur depending on the answer to these questions.  The July 2015 examiner, however, merely found the pre-induction audiogram "indicated a possible hearing loss" without answering the questions posed.  The examiner went on to find that it is less likely as not that the Veteran's hearing loss is due to his military service due to normal findings on separation and lack of evidence of a shift in threshold findings during service; the very same rationale the Board found inadequate in the prior remand.

Following the July 2015 opinion, the AMC merely issued a supplemental statement of the case repeating its prior findings.  The AMC undoubtedly failed to substantially comply with the April 2015 remand directives.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand this issue for compliance.





Accordingly, the case is REMANDED to the RO or the AMC in Washington, D.C., for the following actions:

1.  All pertinent evidence of record should be made available to and reviewed by the examiner who rendered the July 2015 opinion, if available.

The examiner should review the entire record, including service treatment records.  The examiner must convert the Veteran's in service entrance and separation pure tone thresholds from ASA standards to ISO-ANSI standards prior to rendering any opinion, and confirm in the addendum report that such conversion took place. 

Based upon a complete review of the record, the examiner should state whether hearing loss in either ear was found on the service entrance examination and, if so, whether there is a 50 percent or better probability that the pre-existing hearing loss permanently increased in severity during service or as a result of service. 

If the examiner is of the opinion that the hearing impairment permanently increased in severity during service, the examiner should state an opinion as to whether the in-service increase in hearing impairment was clearly and unmistakably due to natural progress. 

If the examiner determines that hearing loss was not found on the service entrance examination, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's bilateral hearing loss was present in service and, if so, whether the disability clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

With respect to any bilateral hearing loss present during the period of the claim that the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service. 

With respect to any bilateral hearing loss present during the period of the claim that the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include the in-service noise exposure.  In this analysis, the examiner must discuss the theory of delayed or latent onset of hearing loss, to include as due to conceded in-service noise exposure.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another medical professional with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.
 
2.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
3.  Then, the RO or the AMC should readjudicate the Veteran's claim for service connection for bilateral hearing loss disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


		(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




